       Case 17-38213                  Doc 24          Filed 12/07/18 Entered 12/07/18 10:24:55                                     Desc Main
                                                        Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 17-38213
                                                                       §
ANTOINETTE CIRONE                                                      §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/28/2017. The
        undersigned trustee was appointed on 12/28/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

     4.          The trustee realized gross receipts of                                                                              $2,000.00

                          Funds were disbursed in the following amounts:

                         Payments made under an interim distribution                                                                       $0.00
                         Administrative expenses                                                                                           $0.00
                         Bank service fees                                                                                                 $0.39
                         Other Payments to creditors                                                                                       $0.00
                         Non-estate funds paid to 3rd Parties                                                                              $0.00
                         Exemptions paid to the debtor                                                                                     $0.00
                         Other payments to the debtor                                                                                      $0.00

                         Leaving a balance on hand of1                                                                               $1,999.61

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-38213                 Doc 24           Filed 12/07/18 Entered 12/07/18 10:24:55                                     Desc Main
                                                        Document     Page 2 of 9
     6. The deadline for filing non-governmental claims in this case was 09/25/2018 and the deadline
        for filing government claims was 09/25/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $500.00.
        To the extent that additional interest is earned before case closing, the maximum compensation
        may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $500.00,
for a total compensation of $500.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$22.52, for total expenses of $22.52.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/19/2018                                                         By:      /s/ David P. Leibowitz
                                                                                  Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                              Case 17-38213                 Doc 24   Filed 12/07/18
                                                                                                FORM 1Entered 12/07/18 10:24:55                                        Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     3 ofAND
                                                                                                       RECORD   9 REPORT                                                                Page No:    1              Exhibit A
                                                                                                           ASSET CASES

Case No.:                       17-38213                                                                                                                      Trustee Name:                               David Leibowitz
Case Name:                      CIRONE, ANTOINETTE                                                                                                            Date Filed (f) or Converted (c):            12/28/2017 (f)
For the Period Ending:          11/19/2018                                                                                                                    §341(a) Meeting Date:                       02/02/2018
                                                                                                                                                              Claims Bar Date:                            09/25/2018

                                   1                                               2                                3                                 4                        5                                         6

                         Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       2013 Volkswagen CC                                                             $9,975.00                              $2,025.00                                        $2,000.00                                             FA
Asset Notes:      CarMax appraisal received: $12,000
                  Non-Exempt: $2025 (settle for $2000)
2       used furniture                                                                  $550.00                                      $0.00                                          $0.00                                            FA
3       used electronics (TV, Cellphone)                                                $550.00                                      $0.00                                          $0.00                                            FA
4       used clothing                                                                   $300.00                                      $0.00                                          $0.00                                            FA
5       Misc. Jewelry (rings)                                                           $400.00                                      $0.00                                          $0.00                                            FA
6       Checking account:PNC Bank                                                        $60.00                                      $0.00                                          $0.00                                            FA
7       Checking account:BMO Harris                                                     $624.27                                      $0.00                                          $0.00                                            FA
Asset Notes:       updated per amended schedules (dkt. 20)
8       Checking account:Chase                                                          $200.00                                      $0.00                                          $0.00                                            FA
9       2017 Federal Income Tax Refund                              (u)                   $0.00                               $3,830.00                                             $0.00                                            FA
10      2017 State Tax Refund                                       (u)                   $0.00                                 $118.00                                             $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $12,659.27                                $5,973.00                                         $2,000.00                                       $0.00




     Major Activities affecting case closing:
      06/23/2018        2018 Reporting Period:
                        The Trustee requested a CarMax appraisal of Debtor's vehicle, which has $2,025 in non-exempt equity, which is property of the bankruptcy estate. The Trustee has additionally
                        requested Debtor's 2017 tax returns to determine the estate's pro-rated portion.


 Initial Projected Date Of Final Report (TFR):            06/18/2019                               Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                            Case 17-38213         Doc 24  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 10:24:55                                 Desc MainPage No: 1                    Exhibit B
                                                                             Document      Page  4 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-38213                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       CIRONE, ANTOINETTE                                                                                 Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***6854                                                                                         Checking Acct #:                      ******1301
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:             12/28/2017                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                         Separate bond (if applicable):

       1                2                                3                                          4                                                       5                  6                    7

   Transaction       Check /                         Paid to/               Description of Transaction                                Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


08/20/2018            (1)      CIRONE, ANTOINETTE                    Payments for the Non-Exempt Equity in Debtor's 2013              1129-000              $500.00                                      $500.00
                                                                     Volkswagen CC (payment 1 of 4)
08/31/2018                     Green Bank                            Bank Service Fee                                                 2600-000                                       $0.39               $499.61
09/24/2018            (1)      CIRONE, ANTOINETTE                    Payments for the Non-Exempt Equity in Debtor's 2013              1129-000              $500.00                                      $999.61
                                                                     Volkswagen CC (payment 2 of 4)
10/23/2018            (1)      CIRONE, ANTOINETTE                    Payments for the Non-Exempt Equity in Debtor's 2013              1129-000              $500.00                                   $1,499.61
                                                                     Volkswagen CC (payment 3 of 4)
11/12/2018            (1)      CIRONE, ANTOINETTE                    Payments for the Non-Exempt Equity in Debtor's 2013              1129-000              $500.00                                   $1,999.61
                                                                     Volkswagen CC (payment 4 of 4)

                                                                                        TOTALS:                                                            $2,000.00                $0.39             $1,999.61
                                                                                            Less: Bank transfers/CDs                                           $0.00                $0.00
                                                                                        Subtotal                                                           $2,000.00                $0.39
                                                                                            Less: Payments to debtors                                          $0.00                $0.00
                                                                                        Net                                                                $2,000.00                $0.39



                     For the period of 12/28/2017 to 11/19/2018                                                   For the entire history of the account between 08/20/2018 to 11/19/2018

                     Total Compensable Receipts:                       $2,000.00                                  Total Compensable Receipts:                                 $2,000.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,000.00                                  Total Comp/Non Comp Receipts:                               $2,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $0.39                                  Total Compensable Disbursements:                                 $0.39
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $0.39                                  Total Comp/Non Comp Disbursements:                               $0.39
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                           $0.00
                                            Case 17-38213         Doc 24  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 10:24:55                       Desc MainPage No: 2                    Exhibit B
                                                                             Document      Page  5 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-38213                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       CIRONE, ANTOINETTE                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6854                                                                                Checking Acct #:                     ******1301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            12/28/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $2,000.00                 $0.39              $1,999.61




                     For the period of 12/28/2017 to 11/19/2018                                         For the entire history of the case between 12/28/2017 to 11/19/2018

                     Total Compensable Receipts:                       $2,000.00                        Total Compensable Receipts:                                 $2,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,000.00                        Total Comp/Non Comp Receipts:                               $2,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $0.39                        Total Compensable Disbursements:                                 $0.39
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $0.39                        Total Comp/Non Comp Disbursements:                               $0.39
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                           $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
                                                                CLAIM ANALYSIS REPORT12/07/18 10:24:55                        Page No:         1
                   Case 17-38213               Doc 24       Filed 12/07/18  Entered                                   Desc Main
                                                              Document      Page 6 of 9                                            Exhibit C

Case No.            17-38213                                                                                             Trustee Name: David Leibowitz
Case Name:          CIRONE, ANTOINETTE                                                                                                  Date: 11/19/2018
Claims Bar Date:    09/25/2018

 Claim         Creditor Name          Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

          DAVID P. LEIBOWITZ       Trustee        Allowed      2100-000       $500.00           $0.00         $0.00            $0.00                 $500.00
                                   Compensatio
                                   n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ       Trustee        Allowed      2200-000        $22.52           $0.00         $0.00            $0.00                  $22.52
                                   Expenses
           53 West Jackson
           Boulevard, Suite 1115
           Chicago IL 60604
      1   CAPITAL ONE BANK         General        Allowed      7100-000       $477.51           $0.00         $0.00            $0.00                 $477.51
          (USA), N.A.              Unsecured §
                                   726(a)(2)
           PO Box 71083
           Charlotte NC
           28272-1083
      2   PYOD, LLC ITS            General        Allowed      7100-000    $36,807.11           $0.00         $0.00            $0.00            $36,807.11
          SUCCESSORS AND           Unsecured §
          ASSIGNS AS               726(a)(2)
          ASSIGNEE
           of Citibank, N.A.
           Resurgent Capital
           Services
           PO Box 19008
           Greenville SC 29602
      3   AMERICAN EXPRESS         General        Allowed      7100-000     $1,704.18           $0.00         $0.00            $0.00               $1,704.18
          NATIONAL BANK            Unsecured §
                                   726(a)(2)
          c/o Becket and Lee LLP
          PO Box 3001
          Malvern PA 19355-0701

                                                                           $39,511.32           $0.00         $0.00         $0.00               $39,511.32
                                                           CLAIM ANALYSIS REPORT12/07/18 10:24:55           Page No:          2
                   Case 17-38213         Doc 24        Filed 12/07/18  Entered                      Desc Main
                                                         Document      Page 7 of 9                               Exhibit C

Case No.            17-38213                                                                              Trustee Name: David Leibowitz
Case Name:          CIRONE, ANTOINETTE                                                                                 Date: 11/19/2018
Claims Bar Date:    09/25/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class           Claim        Amount        Amount       Interest       Tax                 Net
                                            Amount        Allowed        Paid                                       Remaining
                                                                                                                      Balance


         General Unsecured § 726(a)(2)    $38,988.80       $38,988.80       $0.00        $0.00       $0.00            $38,988.80

         Trustee Compensation               $500.00          $500.00        $0.00        $0.00       $0.00               $500.00

         Trustee Expenses                    $22.52           $22.52        $0.00        $0.00       $0.00                $22.52
  Case 17-38213            Doc 24     Filed 12/07/18 Entered 12/07/18 10:24:55                 Desc Main
                                        Document     Page 8 of 9


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-38213
Case Name:          ANTOINETTE CIRONE
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                    $1,999.61


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                             Remaining balance:                    $1,999.61

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total          Interim           Proposed
                                                                Requested       Payments to          Payment
                                                                                      Date
David P. Leibowitz, Trustee Fees                                   $500.00            $0.00            $500.00
David P. Leibowitz, Trustee Expenses                                $22.52            $0.00               $22.52


                          Total to be paid for chapter 7 administrative expenses:                   $522.52
                                                             Remaining balance:                    $1,477.09

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $1,477.09

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                              Total to be paid to priority claims:                     $0.00
                                                             Remaining balance:                    $1,477.09

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).



UST Form 101-7-TFR (5/1/2011)
  Case 17-38213            Doc 24         Filed 12/07/18 Entered 12/07/18 10:24:55              Desc Main
                                            Document     Page 9 of 9



        Timely claims of general (unsecured) creditors totaling $38,988.80 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 3.8 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
           1 Capital One Bank (USA), N.A.                            $477.51            $0.00         $18.09
           2 PYOD, LLC its successors and assigns                 $36,807.11            $0.00       $1,394.44
             as assignee
           3 American Express National Bank                        $1,704.18            $0.00         $64.56


                                Total to be paid to timely general unsecured claims:               $1,477.09
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                  $0.00
                                                                 Remaining balance:                   $0.00




UST Form 101-7-TFR (5/1/2011)
